Title: From Benjamin Franklin to the Georgia Assembly Committee of Correspondence, 10 August 1770
From: Franklin, Benjamin
To: Georgia Assembly Committee of Correspondence


Gentlemen
London August 10th. 1770
Your several Favours of May 11, 23, and 28 came duly to hand. The first contained a Certificate for One Hundred Pounds, which will be paid, and carried to the Credit of your Province, Please to accept my Thanks for your Care in transmitting it. With the second I recieved, The two Ordinances appointing me your Agent till June 1771, The Act for ordering and governing Slaves, &c. A Copy of the Commons Address to the Governor of Nov. 16, 1769 relating [to] the four Southern Parishes, A Copy of the Act to amend an Act intitled An Act to ascertain the manner and Form of Electing Members, &c. presented May 10, The Address of both Houses to the Governor on that Act; and a Copy of the Act it was intended to amend, which pass’d June 9, 1761. And with the third I received, A Copy of the Assembly’s Instructions to the Agent: A Copy of the Petition of the Inhabitants of Lands said to [be] claimed by Sir William Baker: Copy of the Committees Le[tter] to Mr. Knox: And a Copy of the Report of the Board of Trade on the Act for confirming Titles, &c, On all which I can now only say, that I have carefully perused the several Papers, to acquaint myself well with the Matters contain’d in them; and that as soon as the great Officers of State return to Town; and the respective Public Boards enter again on Business, I shall not fail to proceed with Diligence in prosecuting every Point recommended to my Care, agreable to the Instructions of the Assembly and the Directions contained in your Letters. I beg you would be so good as to present my dutiful Respects and Thanks to His Excellency the Governor and to both Houses, for the Honour done me by those repeated Appointments; and assure them of my Intention in all things faithfully to endeavour the Service of the Province. With great Esteem and Regard, I have the Honour to be Gentlemen Your most Obedient and most humble Servant
Benjamin Franklin
